UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7702



JERRY ROSS BRAZELL,

                                            Plaintiff - Appellant,

          versus

FLORA BOYD, Warden, Evans Correctional Insti-
tution; PARKER EVATT, Commissioner for South
Carolina Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CA-93-2969-4-2BD)

Submitted:   September 20, 1996       Decided:   September 30, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Ross Brazell, Appellant Pro Se.     E. Meredith Manning,
ROBINSON, MCFADDEN & MOORE, P.C., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Brazell v. Boyd,
No. CA-93-2969-4-2BD (D.S.C. Oct. 2, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2